On behalf of 
the President of the Republic, Mr. José Mário Vaz, and 
on my own behalf, and in the name of the State and 
people of Guinea-Bissau, I would like to congratulate 
Mr. Sam Kutesa on his election to the presidency of 
the General Assembly at its sixty-ninth session. His 
election by this most representative institution of the 
international system is a tribute not only to his country, 
Uganda, but to the entire African continent. I welcome 
him and wish him success in guiding the work of the 
Assembly.

We are grateful to the United Nations, and to 
Secretary-General Ban Ki-moon in particular, for 
the attention given to Guinea-Bissau and for the 
important contribution of the Special Representative of 
the Secretary-General in our country to our political 
normalization process. We would also like to say a 
special word of appreciation to the former Special 
Representative of the Secretary-General, President 
Ramos-Horta, for his friendship with Guinea-Bissau 
and his dedication to his mission.


We express our appreciation to and thank the 
Democratic Republic of Timor-Leste, its Government 
and people. When they saw the need of their sister 
nation of Guinea-Bissau, they extended the hand of 
friendship and provided valuable and extraordinary 
support to our country in dealing with our crisis, for 
which the entire nation of Guinea-Bissau is grateful.

The subregion contributed financial support 
in helping our Government to function, which has 
been key in enabling us to reach the point where we 
find ourselves today. We would like to express our 
appreciation and acknowledgement to the forces of 
the Economic Community of West African States 
Mission (ECOWAS) in Guinea-Bissau, who carried 
out their mission with professionalism and ensured a 
peaceful and orderly transition. Similarly, we commend 
the efforts of all our national political actors and 
international partners to reach the consensus required 
to maintain an international stabilization force after the 
end of the Mission’s mandate.

We would like to acknowledge and thank all the 
member countries of ECOWAS for their support, in 
particular my friend and brother President Goodluck 
Jonathan of Nigeria, who chaired the Contact Group 
on Guinea-Bissau and provided additional and valuable 
support to our country. I pray for peace and tranquillity 
for his country and for the welfare of his people. We are 
also deeply grateful to President Alpha Condé of Guinea, 
who mediated the crisis in Guinea-Bissau. Finally, we 
would like to express our profound acknowledgement 
and gratitude to all our international partners — the 
United Nations, the African Union, ECOWAS, the 
Community of Portuguese-speaking Countries and its 
member States, the European Union, the West African 
Economic and Monetary Union and the International 
Organization of la Francophonie, whose support was 
important in monitoring and managing the political 
transition process, as well as in holding free, transparent 
and fair general elections in our country.

I would also like to share with the Assembly 
that Guinea-Bissau’s society has renewed its hope in 
a new political cycle and to assure it that we possess 
the political will and deep commitment needed to 
consolidate political stability, revitalize and strengthen 
the State’s capacity and create the basic conditions that 
will enable our people to realize their dreams.

Guinea-Bissau is a post-conflict State with fragile 
institutions and scarce financial resources, suffering 
from the severe political, economic, environmental and 
social consequences of our crisis. We therefore face a 
complex and difficult situation, in which we call on the 
international community for assistance, that will be 
essential if we are to stabilize our country in this post-
election period and achieve our goals of strengthening 
the State’s institutional capacity, reducing our people’s 
poverty and vulnerabilities, ensuring social stability, 
legitimizing the Government, and relaunching our 
economy. That approach to international assistance, 
at the centre of our dialogue with our international 
partners, is based on the Government’s agenda, which 
includes three key programmes: Urgent, Contingency 
and Medium-Term Development.

Under the Urgent Programme, we must ensure 
food safety and social stability through support for 
agricultural production and distribution, improve access 
to food and income for some sectors of the population, 
provide the population with basic health, education and 
water and power supply services, and pay civil servants’ 
overdue salaries. It also includes an emergency health 
action plan for preventing and responding to the threat 
of an Ebola epidemic. The Contingency Programme’s 
objective is essentially to ensure the transparency 
and accountability of all natural-resource concession 
and exploitation agreements and to end the nefarious 
procedures that allowed our country’s forestry and 
fishery resources to be plundered over the past two 
years. The Medium-Term Development Programme 
will be presented to our international partners at a 
donor conference to be held at the end of this year or 
early next, and for which we are requesting the essential 
support of the United Nations and all our multilateral 
and bilateral partners.

As we embark on the challenge of rebuilding 
Guinea-Bissau anew, we are fully conscious of the 
problems but filled with a patriotic spirit of collective 
drive and unity joining all Bissau-Guineans and, in 
particular, all political actors and sovereign institutions, 
with full confidence in an inclusive Government that 
incorporates all political parties represented in our 
Parliament, as well as civil society and the diaspora. 
This confidence was significantly enhanced by our 
national Parliament’s recent unanimous approval of the 
Government’s programme, which is unprecedented in 
the history of our democracy.

While it is true that the ongoing process of political 
stabilization and normalization of the democratic 
institutions in Guinea-Bissau depends on a major 

national effort, it will also require unequivocal and 
urgent support from our regional and international 
partners. We must structure and coordinate our actions 
based on the goals established in the Government’s 
programme in order to lay the foundations for our 
country to change course and become viable.

In this context, three situations demonstrate how 
imperative it is for us to combine our efforts. The first 
is the ongoing process of defence and security sector 
reform, including extensive steps taken in recent days 
towards its reorganization. We need international 
support in order to make those steps sustainable and 
irreversible. The second is the extension of the State’s 
presence throughout the national territory in an effective 
and organized manner through decentralization and 
local elections. The Government will lay the foundations 
for the municipal administrations to become operational 
and will adopt the national territory organization policy. 
The third is the extremely complex task of combating 
drug trafficking and organized crime. Our country’s 
efforts will be successful only through a collective and 
objective approach.

Guinea-Bissau needs a robust and impactful 
intervention from our development partners in order 
not only to consolidate the success of our political 
transition but also to lay the foundations for a transition 
to development. We request the reactivation of the 
International Contact Group on Guinea-Bissau under 
the auspices of the United Nations, for the purpose of 
monitoring the domestic situation in our country and 
supporting the mobilization of international aid, which 
is key for us to face the challenges in our future.

The new authorities in Guinea-Bissau, our 
Parliament, the President of the Republic and our 
Government chose an inclusive dialogue and political 
coordination as the preferred tools in our efforts 
to consolidate political stability and create broad 
consensus around the main thrusts of governance. 
Therefore, in addition to strengthening the democratic 
legitimacy of our political institutions, we wish to 
take clear, unequivocal and decisive steps to build 
broad consensus on the main issues facing our society. 
They would be anchored in a political protocol that 
establishes the main areas of legislative and executive 
action, including issues related to reforming the State, 
revising the Constitution and rebuilding the economy. 
A sign of this power-sharing vision for the resolution 
of our main problems is the inclusion of the opposition 
leader in our delegation to the United Nations, in order 
to show the world that Guinea-Bissau has embarked on 
a path of harmony and stability.

Our subregion, West Africa, is facing an Ebola 
epidemic, which directly threatens several members 
of ECOWAS, to which we belong. Allow me to offer 
Guinea-Bissau’s solidarity to our sister nations where 
cases of contamination have been identified. I would 
like to note our appreciation for the international efforts 
in providing urgent medical assistance and to call on 
the international community to step up its commitment 
and support in combating and preventing this epidemic. 
We also appeal for the establishment of an effective 
international coalition to confront this grave threat to 
international security, which was recently recognized 
as such by the Security Council.

I reaffirm my country’s position on reforming the 
Security Council. The enlargement of this important 
United Nations body is required in order to enhance the 
legitimacy of its representation and to reflect the new 
international order under discussion. Therefore, and in 
accordance with the African Union’s position, Guinea-
Bissau calls for the designation of two permanent seats 
with the right of veto and five non-permanent seats in 
the Security Council for the African continent. We also 
voice our support for the designation of permanent seats 
on the Security Council for Brazil, Japan, Germany and 
India.

I would like to assure the peoples and countries 
that have fallen victim to international terrorism of our 
solidarity and to renew our Government’s commitment 
to combating this scourge within a framework of 
coordinated actions undertaken jointly with our 
regional and international partners, according to the 
specific nature of the actions.

We note with concern that the economic and 
financial embargo imposed against Cuba more than 
50 years ago constitutes a serious obstacle to that 
country’s economic and social development, and we 
reiterate our call for it to be lifted.

We commend and encourage the United Nations, 
and in particular the Secretary-General, for their 
renewed efforts, vision and wisdom with regard to the 
issue of climate change and its effects on life on our 
planet. The Climate Summit held here on 23 September 
was an eloquent testament to this fact. The main areas 
that may allow for viable and sustainable development 
emerged and seem likely to gather the required 
consensus for the establishment of a post-Kyoto global 

climate regime designed to promote the well-being of 
all.

Sustainable development goals, the new post-
2015 global development paradigm, must be rooted in 
the peoples’ cultures and objective realities and must 
undoubtedly draw their inspiration from the lessons of 
the Millennium Development Goals.

It should be noted that climate change is no longer 
simply a future threat; it has now become an unequivocal 
threat to the present. The rising incidence of climate 
change that exposes our vulnerabilities is now felt and 
has increasingly unpredictable consequences. Human, 
economic and environmental losses in a vulnerable 
country such as Guinea-Bissau are increasing and 
threaten our survival and development prospects.

Sea-level rise may irreversibly affect coastal areas, 
including entire islands, villages, cities and other seaside 
settlements. This situation is particularly worrisome 
for our country, which, with its combination of coasts 
and archipelagos, is highly vulnerable to the impacts 
of climate events and may see its efforts to combat 
poverty and achieve development goals compromised.

Despite all the difficulties that have challenged 
Guinea-Bissau’s efforts to fulfil our international 
commitments holistically, we are pleased to note that 
12 per cent of our national territory consists of protected 
areas, which should double by 2020. Unfortunately, 
most of the population in developing countries with 
forests, such as Guinea-Bissau, continues to depend on 
these natural resources as their only means of survival. 
Therefore, in order to offset the possible loss of those 
resources, technological and financial alternatives must 
be made available to this population.

I conclude my statement by thanking the United 
Nations and expressing our deep appreciation for the 
significant role that the Peacebuilding Commission has 
played in supporting the consolidation of political and 
governance stability in Guinea-Bissau. I also recognize 
the United Nations bodies, including the United Nations 
Development Programme, UNICEF, the World Food 
Programme, the Food and Agriculture Organization 
of the United Nations, the United Nations Population 
Fund and the World Health Organization, as well as the 
grass-roots groups and non-governmental organizations 
working on a day-to-day basis with our Government 
in combating poverty and the vulnerabilities of our 
population and advocating respect for human dignity.

The people of Guinea-Bissau look forward to the 
active engagement of those bodies in assisting in the 
new phase of our accelerated efforts to achieve the 
Millennium Development Goals. Guinea-Bissau is 
poised to transform its territory into an area of peace, 
security, and openness for all of those who, together 
with our people, wish to build a more brotherly, secure, 
welcoming and progress-oriented society with all 
peoples and cultures.
